Citation Nr: 1104460	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In October 2007, the Veteran failed to appear at a scheduled 
hearing before the Board. Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  

In a December 2009 decision the Board denied the Veteran's claims 
for service connection for tinnitus and for chronic headaches.  
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion 
for Remand (JMR) the Court entered an Order in July 2010 vacating 
that Board decision and remanding the case to the Board for 
readjudication consistent with the instructions in the JMR.  


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present 
during service and any current tinnitus, first documented decades 
after service, is unrelated to disease, injury, or event of 
service origin. 

2.  Chronic headaches were not affirmatively shown to have been 
present during service and any current headaches, first 
documented decades after service, are unrelated to disease, 
injury, or event of service origin. 




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2010).  

2.  Chronic headaches were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in October 2004.  He was informed that VA would 
obtain VA records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.  He was notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service. 

By RO letter of March 2006 the Veteran was provided notice of the 
laws and regulations governing effective dates and disability 
ratings.  While this was provided after the initial February 2005 
rating decision, and after the December 2005 Statement of the 
Case, because the claims are denied, no disability rating or 
effective date will be awarded and, as a result, there is no 
prejudice to the Veteran. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.

The Veteran failed, without explanation, to attend a scheduled 
travel Board hearing. The RO has obtained the Veteran's service 
treatment records and attempted to obtain private clinical 
records.  Specifically, the Veteran reported in his claim that he 
had been treated in 2004 by Dr. B. for both of the claimed 
conditions.  In his VA Form 9 he reported that current medical 
evidence would be submitted in 60 days. No such evidence was 
received in that time frame, or thereafter.  Thus, the RO 
forwarded the Veteran forms for authorizing the release of 
records of Dr. B. in October 2006 and again in January 2007.  
These were sent to the Veteran's most recent address of record.  
However, the Veteran never responded by executing and returning 
those forms.  Also, he has not notified VA of any change of 
address, nor has his service representative.  

In Hilkert v. West, 11 Vet. App. 284, 292 (1998) it was noted, 
citing Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), that 
the § 5107(a) duty to assist is to provide assistance and not to 
require VA to prove a claim with the claimant in only a passive 
role.  The duty to assist is not a one-way street.  When 
necessary or requested a veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(reconsideration denied, 1 Vet. App. 406 (1991)).  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) it was stated that this 
was particularly true where "[t]he factual data required, i.e., 
names, dates and places, are straightforward facts and do not 
place an impossible or onerous task on appellant."  

The Court's Order incorporated the JMR.  The JMR did not specify 
that there had been any breach in VA's duty to notify the Veteran 
nor in VA's duty to assist.  

Here, the Board finds that there was no in-service injury or 
disease, including no chronic in-service symptoms of tinnitus or 
headaches and, so, there is nothing to which a medical opinion 
could relate any current disability.  So, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the claim for service connection for tinnitus or 
headaches.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA 
assistance is not required if there is no reasonable possibility 
of aiding in claim substantiation); 38 C.F.R. § 3.159(d) (VA 
assistance is discontinued when there is no reasonable 
possibility that it would substantiate the claim).  

Moreover, remand for an examination or opinion in this case would 
require an examiner to rely upon an unsubstantiated account or 
history by the Veteran which is rejected by the Board and, so, 
may not serve as the predicate for a diagnosis or opinion because 
otherwise the examiner would be placed in the position of being 
the factfinder.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (competent evidence of current disability and evidence 
indicating an association with service warrants a VA nexus 
examination or opinion under 38 U.S.C.A. § 5103A(d)); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion 
based on an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrence(s) described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (VA is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected)).  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation which 
the RO has not already taken the appropriate steps to obtain, the 
Board concludes that there has been full VCAA compliance.  

Background

The service treatment records show that while onboard ship in 
January 1964 the Veteran was hit on the left ear.  He had 
ecchymosis with a hematoma of the external portion of that ear.  
The ear drum was intact. His hearing was grossly intact.  He was 
to be given conservative treatment but aspiration of blood from 
the hematoma was possibly indicated.  Several days later it was 
noted that he had a large hematoma of the left ear and hot soaks 
were to be applied. 

On March 7, 1966, the Veteran had a cold with a sore throat, 
chills and fever.  After an examination the impression was 
bronchitis with flu syndrome.  He was given an anti-biotic.  The 
next day, on March 8, 1966, he complained of a headache.  He was 
seen again on August 13th and August 23rd for a sore throat.  

The August 1967 examination for service separation revealed no 
pertinent abnormality.  Audiometric testing revealed that his 
threshold levels, in decibels, at 500; 1,000; 2,000; 3,000; 
4,000; and 6,000 Hertz were all 15 decibels or less in the left 
ear.  

In the Veteran's original October 2004 claim for service 
connection he reported that he had had chronic ringing in his 
ears since 1964.  He reported having been treated by Dr. B. from 
2000 to 2004 for headaches and "all conditions."  He reported 
that he had been hit on his left ear during service and was 
treated in the sick bay of the U.S.S. Hornet.  He had had ringing 
in his ears and headaches since that incident.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  If not established, a showing of continuity of 
symptoms after service discharge is required. Service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a show "(1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.



Analysis

As to lay evidence, it must first be determined whether lay 
evidence is competent and, if so, whether it is credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency, which requires "personal knowledge," i.e., that 
which is personally observed or which comes via "the use of [] 
senses," and credibility "a factual determination going to the 
probative value of the evidence").  See also Barr v. Nicholson, 
21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (Competent lay 
evidence is that not requiring specialized education, training, 
or experience if from one with knowledge of facts or 
circumstances that can be observed and described by a lay 
person).  A layperson can attest to factual matters of first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, a lay person is not competent to make medical 
conclusions or opine on matters requiring medical knowledge.  
Thus, while a layperson is competent to report what comes to him 
or her through his or her senses, lay statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); and Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence is that from one qualified by 
education, training, or experience to offer medical diagnoses, 
statements, or opinions and can include statements conveying 
sound medical principles found in medical treatises or 
authoritative writings). 

Thus, the evaluation of lay evidence requires a two-stop 
analysis.  First is whether the disability is capable of lay 
observation.  See Jandreau, Id.   If so, the second step is to 
determine the credibility by weighing it against the other 
evidence of record-including whether the claimant has or has not 
provided any inservice records documenting inservice injury or 
disability.  Robinson v. Shinseki, 312 Fed.Appx. 336, 339 
(Fed.Cir. 2009).  

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and that competent lay evidence, 
when also credible, can be sufficient to establish an element 
required for service connection but adjudicators must determine 
the credibility and weigh the evidence, including lay evidence as 
well as the absence of supporting contemporary medical evidence, 
although the latter may not be the sole basis for finding lay 
evidence not to be credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  Also for consideration is the 
presence or absence of supporting or contradictory medical or lay 
evidence, the length of time between alleged incurrence of 
disability and the first medical or lay evidence thereof.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). Other 
factors are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, self-interest, internal 
consistency, facial plausibility, the earliest time at which 
corroborating lay or medical evidence is first shown, and 
statements given during treatment (which are usually given 
greater probative weight, particularly if close in time to the 
onset thereof).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson is competent to identify a condition 
which is simple, e.g., a broken leg, and sometimes not, e.g., a 
form of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is a 
factual issue.

As to the first circumstance, lay identification of symptoms, in 
Clyburn v. West, 12 Vet. App. 296, 302 (1999) it was held that 
tinnitus was a condition with symptoms that were observable and 
identifiable by laypersons because it was unique and readily 
identifiable and, so, was not a determination which was "medical 
in nature" but was capable of lay observation.  Thus, here, lay 
evidence of inservice tinnitus is competent.  The same is true of 
headaches. 

However, lay evidence of an inservice event does not require 
rebuttal by documentary evidence.  Bardwell v. Shinseki, 24 Vet. 
App. 36, 40 (2010) (upholding a Board finding that there was no 
credible evidence of inservice exposure to a gas or chemicals and 
that such event never occurred, even when considering the 
"places, types, and circumstances" of service under 38 U.S.C. 
§ 1154(a), and rejecting the contention that lay evidence that an 
inservice event occurred must be accepted unless affirmative 
documentary evidence proves otherwise).  

Mertis

It is undisputed that the Veteran now complains of headaches and 
tinnitus.  The question remains as to whether he had chronic 
headaches or tinnitus during service or has had continuity of 
symptomatology of these since service.  

As noted above, the absence of corroborating medical evidence of 
continuous postservice symptoms is only one factor, and may not 
be the determinative factor, in assessing credibility.  

Here, there is a paucity of evidence which can be reviewed for 
the purpose of determining whether the Veteran has consistently 
related having had headaches or tinnitus since his inservice head 
injury.  Such evidence could have been forth coming had the 
Veteran simply executed the releases to obtain corroborating 
clinical records from Dr. B.  Although twice requested to do so, 
he did not execute the releases and, thus, frustrated the attempt 
to compile a complete clinical record.  Likewise, he did not, on 
his own, submit additional evidence, either lay evidence or 
medical evidence, as he indicated that he would in his 
substantive appeal.  Also, the Board observes that the Veteran 
has not clarified whether he had tinnitus only in the left ear, 
only the external portion of which was injured during service, as 
opposed to having tinnitus in both ears, i.e., including the 
right ear when the external portion of the right ear was not 
injured during service. 

As to the second and third circumstances, delineated in Jandreau, 
Id., when lay evidence may establish a diagnosis, the Veteran has 
not reported that was given a diagnosis during service of either 
chronic headaches or chronic tinnitus (the 2nd circumstance under 
Jandreau).  Also, he has not described symptoms supported by a 
later diagnosis of inservice incurrence of headaches or tinnitus 
by a medical professional (the 3rd circumstance under Jandreau).  
Again, potential evidence of this third circumstance has been 
frustrated by the Veteran's failure to cooperate in obtaining 
postservice private clinical records. 

As noted above, in addressing the credibility of this lay 
evidence, it cannot be found to lack probative value merely 
because it is unaccompanied by contemporaneous service treatment 
records.  However, VA "is not required to accept every bald 
assertion [] as to service connection or aggravation of a 
disability."  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

Here, there is a lapse of many years between the inservice injury 
to the external portion of the Veteran's left ear, which was not 
shown to be of such severity as to result in a hearing loss at 
the time of separation from active service.  See 38 C.F.R. 
§ 3.385 (for VA purposes, impaired hearing exists when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent).  

Tinnitus is a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  
Tinnitus is a ringing, buzzing noise in the ears.  Kelly v. 
Brown, 7 Vet. App. 471, 472 (1995).  "[T]innitus is 'a sensation 
of noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic membrane."  
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  "Tinnitus can be 
caused by a number of conditions, including injuries, acute 
diseases, and drug reactions [but] disablement from tinnitus does 
not depend on its origin."  59 Federal Register 17297 (April 12, 
1994). 

The Veteran was treated during service in 1964 for a soft tissue 
injury of the external portion of the left ear.  There were no 
recorded complaints of tinnitus at any time during active 
service, to include in conjunction with treatment for the ear 
injury.  If he had complained of tinnitus, it would be expected 
that the complaint would have been recorded in his clinical 
record, inasmuch as it was noted immediately after the left ear 
injury that his hearing was grossly intact.  As to his isolated 
complaint of a headache, this was not recorded in conjunction 
with the 1964 left ear injury but, rather, not until 1966 almost 
two years later when he had bronchitis and a flu. 

There are virtually no clinical records on file since the 
Veteran's discharge from active service.  The first postservice 
report of either tinnitus or headaches is when the Veteran filed 
his original claim for service connection for those disorders in 
October 2004, over three decades after his military service.  
This is the passage of a significant period of time.  Moreover, 
there Veteran's report of chronic tinnitus and chronic headaches 
since the inservice left ear injury is not supported by 
contemporaneous medical or even other lay evidence.  While this 
may not be the sole reason for finding that the Veteran's 
recently related history of postservice chronic tinnitus and 
chronic headache, the Board notes that, additionally, the 
existence of postservice medical records which might support, or 
which might refute, the Veteran's recently related statements but 
the Veteran has failed to obtain them and to provide the little 
assistance required for VA to obtain them.  In other words, the 
Board can only conclude that the absence of contemporaneous 
evidence which might support or refute the recently related 
histories is due solely to the Veteran's failure to cooperate.  

Thus, while the Veteran is competent to attest to having had 
tinnitus and headaches since an inservice injury of the soft 
tissue of the left ear, the absence of supporting contemporaneous 
records during a period of decades following service, the 
Veteran's not having filed a claim for service connection for 
these disorders for decades after service, and his failure to 
cooperate in obtaining postservice medical records of treatment 
for these conditions, all weigh against the Veteran and result in 
his recently related history of chronic tinnitus and headaches 
since service having no probative value.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider a 
Veteran's entire medical history, including a lengthy period of 
absence of complaints).  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for tinnitus and for headaches is not warranted.  


ORDER

Service connection for tinnitus and for chronic headaches is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


